DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 8, 15, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “identifying a plurality of endpoints, including targets and initiators, connected to a software defined network, wherein the targets are provided on the software defined
network according to a network addressable memory standard that lacks a native discovery service;
grouping the targets into a plurality of target groups and the initiators into a plurality of initiator groups; and in response to receiving a discovery request from a given initiator grouped in a given initiator group of the plurality of initiator groups, returning addressing information for a target group of the plurality of target groups associated with the given initiator group in a security policy configuration for the software defined network.”
As to the art of record, Hermann et al. reference discloses the concept of determining threat level associated with network activity among the network devices. However, Hermann et al.does not teach with respect to the entire or combination claim limitation of “identifying a plurality of endpoints, including targets and initiators, connected to a software defined network, wherein the targets are provided on the software defined network according to a network addressable memory standard that lacks a native discovery service; grouping the targets into a plurality of target groups and the initiators into a plurality of initiator groups; and in response to receiving a discovery request from a given initiator grouped in a given initiator group of the plurality of initiator groups, returning addressing information for a target group of the plurality of target groups associated with the given initiator group in a security policy configuration for the software defined network.”
As to the art of record, Nicodemus et al. reference discloses the concept of controlling access for computing resource based on known security vulnerabilities. However, Nicodemus et al. does not teach with respect to the entire or combination claim limitation of “identifying a plurality of endpoints, including targets and initiators, connected to a software defined network, wherein the targets are provided on the software defined network according to a network addressable memory standard that lacks a native discovery service; grouping the targets into a plurality of target groups and the initiators into a plurality of initiator groups; and in response to receiving a discovery request from a given initiator grouped in a given initiator group of the plurality of initiator groups, returning addressing information for a target group of the plurality of target groups associated with the given initiator group in a security policy configuration for the software defined network.”
As to the art of record, Olsen et al. reference discloses the concept to monitor the computer devices in the network to not violate a cross domain security policy. However, Olsen et al. does not teach with respect to the entire or combination claim limitation of “identifying a plurality of endpoints, including targets and initiators, connected to a software defined network, wherein the targets are provided on the software defined network according to a network addressable memory standard that lacks a native discovery service; grouping the targets into a plurality of target groups and the initiators into a plurality of initiator groups; and in response to receiving a discovery request from a given initiator grouped in a given initiator group of the plurality of initiator groups, returning addressing information for a target group of the plurality of target groups associated with the given initiator group in a security policy configuration for the software defined network.”
As to the art of record, Stickle et al. reference discloses the concept of providing a subscription based multi tenant threat intelligent service. However, Stickle et al. does not teach with respect to the entire or combination claim limitation of “identifying a plurality of endpoints, including targets and initiators, connected to a software defined network, wherein the targets are provided on the software defined network according to a network addressable memory standard that lacks a native discovery service; grouping the targets into a plurality of target groups and the initiators into a plurality of initiator groups; and in response to receiving a discovery request from a given initiator grouped in a given initiator group of the plurality of initiator groups, returning addressing information for a target group of the plurality of target groups associated with the given initiator group in a security policy configuration for the software defined network.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425